       Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 1 of 8
                   THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

____________________________________
                                   §
UNITED STATES OF AMERICA,          §
                                   §
                  Plaintiff,       §
v.                                 §
                                   §    Civil No. 1:21-cv-796
THE STATE OF TEXAS,                §
                                   §
                  Defendant.       §




                               EXHIBIT 10
                   Declaration of John Sheehan
     Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 2 of 8




                     THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION


                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff                         )
                                                 )
       v.                                        )   Civil No. 1:21-cv-786
                                                 )
THE STATE OF TEXAS,                              )
                                                 )
               Defendant                         )
                             ______              )

                           DECLARATION OF JOHN SHEEHAN

       I, John Sheehan, declare the following to be true and correct:

                              PERSONAL BACKGROUND

       1.      I currently serve as the Assistant Director for the Prisoner Operations

Division (POD), United States Marshals Service (USMS). I have been with the USMS

since June of 1998. I was initially assigned to POD as a Deputy Assistant Director in

March 2017. I later became the Acting Assistant Director for POD in February 2019; and

was named the Assistant Director in January 2020.

       2.      I make the following statements based on my personal knowledge and

other information made available to me in the course of my official duties as Assistant

Director of POD.

       3.      This declaration is submitted in support of the United States’ Emergency

Motion for a Temporary Restraining Order or Preliminary Injunction.




                                             1
     Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 3 of 8




              THE UNITED STATES MARSHALS SERVICE (USMS)

       4.      The USMS is responsible, among numerous other duties, for detention

management matters for individuals remanded into USMS custody by the Federal Courts.

Detention management includes the housing, medical care, and transportation for federal

pretrial detainees throughout the United States and its territories, including the State of

Texas. POD is the Headquarters level Division of the USMS which oversees that

mission.

       5.      The USMS does not own or operate detention facilities, but partners with

state and local government agencies using intergovernmental agreements (IGAs) to house

prisoners. Additionally, the USMS houses prisoners in available Federal Bureau of

Prisons facilities and in private detention facilities. It is common for IGA and private

contract facilities to transport and guard USMS prisoners when they are taken outside of

the jail for medical care, in accordance with provisions in the agreement or contract.

       6.      To fulfill its mission of providing adequate medical care to persons within

its custody, the USMS has compiled a comprehensive Prisoner Medical Policy. This

includes Policy Directive 9.5 (attached as Exhibit A) which addresses medical care for

pregnant prisoners in USMS custody. My duties require me to be familiar with the

Prisoner Medical Policy, including Policy Directive 9.5.

                             USMS ABORTION POLICIES

       7.      Directive 9.5 states that a USMS prisoner may elect to have an abortion

consistent with state law. See Policy Directive 9.5(D)(8), (F)(4)(a).




                                              2
     Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 4 of 8




       8.      In accordance with federal law, federal funds may not be utilized for an

abortion unless the pregnancy is the result of rape or incest, or when the pregnancy could

endanger the mother’s life. See Policy Directive 9.5(D)(8), (F)(4)(c).

       9.      In such circumstances, the USMS District Offices must notify POD of the

prisoner’s request for an abortion and upload supporting documentation showing the

pregnancy stemmed from an act of rape or incest, or that carrying the pregnancy to term

endangers the mother’s life. See Policy Directive 9.5(F)(4)(d)-(e). Medical personnel in

POD review the provided documentation, and then the Office of General Counsel (OGC)

reviews the documentation to ensure the requirements of federal law have been met. Id.

If the OGC concludes sufficient documentation exists to conclude that the pregnancy is

the result of rape or incest, or would endanger the life of the mother, the USMS pays all

costs of the abortion procedure, including the transportation and guard costs. See Policy

Directive 9.5(F)(4)(f). USMS District Office staff are then required to “[m]ake the

necessary arrangements for the prisoner to have an abortion at an appropriate medical

facility at government expense.” Policy Directive 9.5(F)(4)(f)(2).

       10.     In situations where federal funds may not be utilized for the abortion, the

prisoner may still elect to have an abortion consistent with state law and federal law. See

Policy Directive 9.5(F)(5)(a).

       11.     Where federal funds cannot be used to for the abortion, the USMS District

Office must notify POD medical staff of the prisoner’s request and include

documentation confirming the pregnancy. See Policy Directive 9.5(F)(5)(b)-(c). The

prisoner and her counsel are responsible for making arrangements with a provider in the

community, and the prisoner must sign a written statement acknowledging her decision to



                                             3
      Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 5 of 8




have an abortion, and that she will be responsible for the costs of the procedure. See

Policy Directive 9.5(F)(5)(c). The prisoner may access community resources to assist

with funding the abortion. Even in these cases, the USMS will provide and/or pay for the

transportation and guard services to transport the prisoner to and from the location for the

procedure to ensure appropriate prisoner security is maintained. See Policy Directive

9.5(F)(5)(d).

        12.     Presently, the USMS has approximately 14,664 prisoners in Texas, and

1,545 of those prisoners are female. The medical staff in POD has reviewed data and

reported to me that from January 1, 2017, to September 10, 2021, there have been 403

pregnancies reported from USMS districts in the State of Texas. During that same

period, there have been three prisoner abortion requests reported from USMS districts in

the State of Texas. Two of these were elective abortions, where the USMS covers only

the transportation and guard costs associated with the abortion, and one federally funded

abortion, where the USMS absorbed the full cost of the abortion because of risk to the

life of the prisoner. The USMS facilitated all three requests in accordance with policy.

              S.B. 8 INTERFERES WITH USMS OPERATIONS IN TEXAS

        13.     S.B. 8 will likely create significant logistical, safety, and resource

challenges and burdens for the USMS Districts in Texas far beyond challenges in any

other state at this time.

        14.     S.B. 8 also impacts USMS staff’s ability to make detention management

and transportation decisions for inmates. For example, where a female prisoner requests

an abortion beyond the time limit established in S.B. 8, the USMS will be required to

temporarily move the prisoner out of state to provide the prisoner access to the procedure



                                               4
     Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 6 of 8




if required by federal law. The mode of transportation will depend on the individual

circumstances in each case and could include ground transport; commercial air; small

aircraft (SOAP flight); or possibly, in extraordinary circumstances, a medical charter

flight. USMS policy governing transportation of inmates is set out in USMS Policy

Directive 16.1(D).

       15.     Once the prisoner is moved out of state for the purpose of accessing the

procedure, she will be housed at a local facility near the abortion provider. Following the

procedure, the prisoner will be returned to the facility where she is being temporarily

housed and will remain there until such time as she is medically cleared for transportation

back to her original housing facility in Texas. Because this is the movement of an in-

custody prisoner, USMS personnel will be required where IGA or private facility staff

may otherwise have sufficed, which will result in additional resource and manpower

demands on USMS. IGA facilities are not typically authorized to transport prisoners out

of state, so all transportation in such circumstances will require USMS personnel

involvement. S.B. 8 thus imposes a significant operational change on USMS with respect

to transporting and escorting inmates.

       16.     These burdens are compounded by the fact that most USMS prisoners are

federal pretrial detainees, meaning that their movement must also be coordinated with the

Federal Courts.

       17.     It is critical to USMS’s mission that all personnel follow the agency’s

rules and regulations to ensure the orderly and safe detention of inmates. S.B. 8 harms

that mission by creating concern and uncertainty among staff that adhering to USMS’s

rules and policies could expose them to civil liability and suit.



                                              5
      Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 7 of 8




        18.     Separately, S.B. 8 creates the prospect that individual USMS employees

involved in facilitating, transporting, and guarding prisoners receiving abortions out of

state, in the course of their ordinary USMS duties, could potentially be named as

defendants in lawsuits under S.B. 8.

        19.     S.B. 8 also interferes with USMS’s contractors and contractual

relationships. As explained, IGA and private contract facilities in Texas provide certain

transportation and escort services to USMS inmates. While they would not be

responsible for transporting inmates to facilities outside of Texas, they likely would play

some role in preparing inmates housed at IGA and private facilities for transport, and in

facilitating inmate access to resources in the community regarding abortion access. S.B.

8 thus also creates the prospect of civil liability and suit for these contractors.




        I declare, under penalty of perjury, that the foregoing is true and correct to the

best of my knowledge and belief.




                                                John Sheehan
                                                Assistant Director
                                                Prisoner Operations Division
                                                United States Marshals Service




Executed on:     ___9/14/21____________________


                                               6
Case 1:21-cv-00796-RP Document 8-11 Filed 09/15/21 Page 8 of 8




          USMS Exhibit A
